Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filings on April 27th, 2021, May 4th, 2021, and July 2th, 2021.  Claims 1 to 18 are pending and examined below.  As discussed in the previous interview summary for an interview on September 27th, 2022, the claim set with 18 claims is the correct one for examination.

Claim Interpretation
	The claims discuss a “recreational vehicle” in the most abstract and general sense.  Under the broadest reasonable interpretation of the claims, the Examiner interprets “recreational vehicle” to refer to any vehicle that can perform the stated functions.  This interpretation of “recreational vehicle” includes any sort of car, van, or truck, since these are often used for recreational purposes, including by towing a travel trailer, by sleeping within a vehicle, by sleeping in the bed of a truck (including “truck bed camping” or “overlanding”), or by preparing a van as a mobile home (“van dwelling” or “#vanlife”).
	Claim 13 amounts to a request for the user to seek shelter from a storm.  The “notify…” step does not provide any details about how it calculates the time until the user encounters inclement weather, how it determines that the alternative route is unavailable, or any other implementation details.  It amounts to a statement of the end result without providing details about how the invention achieves this result.  In light of the broadest reasonable interpretation of the claim, the Examiner interprets this step as a generic warning that the user’s route may be affected by a weather event (which is the end result of this step).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 13 to 15, and 17 to 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the mental process of avoiding areas with bad weather (claims 11 ,13, 15, and 17) or the certain method of organizing human activity of notifying somebody that they will arrive late (claims 14 and 18). This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 11 is to a machine (“navigation system”) and claim 15 are to processes (“method”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the abstract idea of avoiding areas with bad weather.  This mental process involves judgment (“determine a travel route…”, “determine whether inclement weather…”, “determine … if an alternative route…”)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are a “display screen”, a “processor”, “memory”, “receive a destination…”, and “obtain weather data…”.  The screen, processor, and memory are well-understood, conventional, and elements and are therefore insignificant according to MPEP § 2106.05(d).  The receipt and obtaining steps amount to mere data gathering and are a form of insignificant extra-solution activity according to MPEP § 2106.05(g).  As a result, the claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  There are no additional elements that integrate the judicial exception into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no significant additional elements.
This analysis does not change for the dependent claims.
Claims 11, 13, 15, and 17 only change aspects of the mental process and do not introduce any additional elements beyond that.  The analysis does not change.
Claims 14 and 18 introduce the additional element of contacting someone about the driver being late.  This additional element is not a mental process but is still an abstract idea, specifically a certain form of organizing human activity.  In particular, it amounts to “Managing Personal Behavior or Relationships or Interactions Between People” according to MPEP § 2106.04(a).  Contacting someone about being late is a basic human interaction (social activity) that occurs every day.  Therefore this additional element is directed toward an abstract idea.  The analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 2, 5 to 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulger (US 20130304379 A1), hereinafter known as Fulger.
Regarding claim 1, Fulger discloses a navigation system for dynamically planning a travel route using weather data for a recreational vehicle, the navigation system comprising:
a display screen; (Fulger, ¶[0035], "The apparatus, which may comprise a mobile device, may comprise an output device, for example a display and/or speaker, and the processing resource may be configured to provide the alert signal to the output device to provide an alert to a user.")
a processor; and (Fulger, ¶[0092], "The server 150 includes a processor 154 operatively connected to a memory 156. In operation, software stored in server memory 156 is read by the processor 154 to load software modules or other software components that enable the processor 154, to perform various processing or communication functions. In the embodiment of FIG. 1, the software modules comprise a weather impact modelling module 170 and a weather data processing module 172.")
memory comprising instructions that when executed by the processor cause the processor to: (Fulger, ¶[0092], "The server 150 includes a processor 154 operatively connected to a memory 156. In operation, software stored in server memory 156 is read by the processor 154 to load software modules or other software components that enable the processor 154, to perform various processing or communication functions. In the embodiment of FIG. 1, the software modules comprise a weather impact modelling module 170 and a weather data processing module 172.")
receive a destination from a user; (Fulger, ¶[0002] to ¶[0003], "Portable computing devices, for example Portable Navigation Devices (PNDs) that include GPS (Global Positioning System) signal reception and processing functionality are well known and are widely employed as in-car or other vehicle navigation systems.  [¶] The utility of such PNDs is manifested primarily in their ability to determine a route between a first location (usually a start or current location) and a second location (usually a destination). These locations can be input by a user of the device, by any of a wide variety of different methods, for example by postcode, street name and house number, previously stored "well known" destinations (such as famous locations, municipal locations (such as sports grounds or swimming baths) or other points of interest), and favourite or recently visited destinations.")
determine a travel route to the destination; (Fulger, abstract, "A navigation apparatus 200 comprises a processing resource 260 configured to: determine a route to a selected destination; obtain weather-related data; and modify speed data for a plurality of route segments in dependence on the weather-related data. For each route there is a respective classifier that classifies the road type for the route segment, and the processing resource is configured to modify the speed data for each route segment based on the weather-related data and the road type represented by the classifier for that route segment.")
obtain weather data of locations along the travel route; (Fulger, ¶[0010], "In a first aspect of the invention there is provided a navigation apparatus comprising a processing resource configured to determine a route to a selected destination, to obtain weather-related data and to modify speed data for a plurality of route segments in dependence on the weather-related data, wherein for each route segment there is a respective classifier that classifies the road type for the route segment, and the processing resource is configured to modify the speed data for each route segment based on the weather-related data and the road type represented by the classifier for that route segment.")
display the travel route with a weather indicator along the travel route based on the weather data and an estimated arrival time, wherein the weather indicator indicates forecasted weather when the recreational vehicle reaches respective location along the travel route; display an alternative route to the destination with the weather indicator along the alternative route and a new estimated arrival time; receive a request to set the alternative route to a new travel route; and (Fulger, ¶[0152], "At step 404, once the process has been repeated for each segment of the route, the processing module 260 determines an ETA at the final destination. The ETA may then be displayed to the user. In some modes of operation, a message, or icon or other feature is also output to the user indicating that the ETA has been modified due to adverse weather conditions.  The map display may indicate the intersection of the current route with the bad weather zone (which may, for example, be coloured red or any other suitable colour) plus the new route (which may be coloured differently to the existing route, for example coloured green)."; and Fulger, ¶[0155], "If the modified ETA for the selected route is determined to be later than the ETAs under normal conditions for the other routes by a predetermined margin (for example, the ETA is more than 5 minutes or 10 minutes later, or the expected time of travel is more than 5% or 10% later), then the processing module 260 performs the expected speed modification procedure for one or more of the other possible routes to determine the expected ETA for those other routes. If the weather-modified expected ETA for one of the other routes is earlier than for the selected route then the selected route may be replaced by that other route that has an expected ETA (dependent on any route restrictions specified by the user) or a message may be displayed to the user giving them the option to switch to that other route.")
navigate to the destination via the new travel route.  (Fulger, ¶[0154], "In normal operation the device 200a calculates many possible routes to a destination (depending on the destination and the number of routes available) and selects the fastest route (that route providing the earliest expected ETA). In one mode of operation, the device 200 determines other possible routes to the destination periodically, as the vehicle travels along the selected route, and determines the expected ETA and time of travel to the destination for each of those routes under normal conditions."; and Fulger, ¶[0154], "For example, in some embodiments, the processing module 260 excludes certain road types (e.g. minor roads), provides less weighting to such road types and/or downgrades such road types to a lower road type classification in route calculations if it is forecast that particular weather conditions may occur (for example, lying snow). Thus, major roads may be favoured if there is, for example, lying snow in anticipation that major roads may be subject to better or faster maintenance (for example, road clearing). Thus, a vehicle may be routed away from minor roads to major roads in the case of actual or forecast snow even if the fastest route under normal conditions may be via minor roads. Similarly, in the presence of snow or other such weather conditions, a route calculation may maintain a route on major roads even if a traffic jam is known to be present on major roads which, under normal weather conditions, would cause a rerouting to minor roads.")
Claim 6 is substantially similar to claim 1 and is rejected via substantially the same arguments.
Regarding claim 2, Fulger discloses the navigation system of claim 1, wherein the memory further comprising instructions that when executed by the processor cause the processor to:
determine an estimated arrival time to the destination via the travel route based on the weather data; and (Fulger, ¶[0050], "The navigation operation may comprise at least one of determining a route to a destination and determining an estimated time of arrival (ETA)."; and Fulger, ¶[0140], "FIG. 5 is a flowchart showing in overview processes performed by the device 200 to determine an ETA and/or to determine or modify a route to a destination based on received weather-related data.")
determine a new estimated arrival time to the destination via the alternative route based on the weather data, wherein to display the travel route with the weather indicator along the travel route comprises to display the travel route with the weather indicator with the estimated arrival time, and wherein to display alternative route to the destination with the weather indicator comprises to display alternative route to the destination with the weather indicator with the new estimated arrival time.  (Fulger, ¶[0152] to ¶[0156], "At step 404, once the process has been repeated for each segment of the route, the processing module 260 determines an ETA at the final destination. The ETA may then be displayed to the user. In some modes of operation, a message, or icon or other feature is also output to the user indicating that the ETA has been modified due to adverse weather conditions. The map display may indicate the intersection of the current route with the bad weather zone (which may, for example, be coloured red or any other suitable colour) plus the new route (which may be coloured differently to the existing route, for example coloured green).  [¶] In some modes of operation, the device 200 also determines whether to recalculate the optimum route to the destination, in view of expected speed modifications due to adverse weather conditions.  [¶] In normal operation the device 200a calculates many possible routes to a destination (depending on the destination and the number of routes available) and selects the fastest route (that route providing the earliest expected ETA). In one mode of operation, the device 200 determines other possible routes to the destination periodically, as the vehicle travels along the selected route, and determines the expected ETA and time of travel to the destination for each of those routes under normal conditions.  [¶] If the modified ETA for the selected route is determined to be later than the ETAs under normal conditions for the other routes by a predetermined margin (for example, the ETA is more than 5 minutes or 10 minutes later, or the expected time of travel is more than 5% or 10% later), then the processing module 260 performs the expected speed modification procedure for one or more of the other possible routes to determine the expected ETA for those other routes. If the weather-modified expected ETA for one of the other routes is earlier than for the selected route then the selected route may be replaced by that other route that has an expected ETA (dependent on any route restrictions specified by the user) or a message may be displayed to the user giving them the option to switch to that other route.  [¶] In another mode of operation, the weather-modified expected speed of travel and ETA is performed for each of the possible routes each time new weather-related data is received.")
Claim 7 is substantially similar to claim 2 and is rejected via substantially the same arguments.
Regarding claim 5, Fulger discloses the navigation system of claim 1, wherein the memory further comprising instructions that when executed by the processor cause the processor to: continuously or periodically obtain updated weather data; determine any changes in the forecasted weather along the travel route; and display, in response to determination of any changes in the forecasted weather, the travel route with an updated weather indicator and an updated estimated arrival time.  (Fulger, ¶[0061], "The method may comprise repeatedly receiving updated weather-related data and repeatedly modifying the estimated time of arrival or repeatedly recalculating the route."; and Fulger, ¶[0152], "At step 404, once the process has been repeated for each segment of the route, the processing module 260 determines an ETA at the final destination. The ETA may then be displayed to the user. In some modes of operation, a message, or icon or other feature is also output to the user indicating that the ETA has been modified due to adverse weather conditions. The map display may indicate the intersection of the current route with the bad weather zone (which may, for example, be coloured red or any other suitable colour) plus the new route (which may be coloured differently to the existing route, for example coloured green).")
Claim 10 is substantially similar to claim 5 and is rejected via substantially the same arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulger as applied to claims 1 and 6 above, and further in view of Kataoka et al. (JP 2013200258 A), hereinafter known as Kataoka.
Regarding claim 3, Fulger does not teach the additional limitations of claim 3 but Kataoka teaches the navigation system of claim 1, wherein the weather indicator includes a color coding to indicate a percentage chance of precipitation at the time the recreational vehicle reaches each location along the travel route.  (Kataoka, ¶[0037], J-PlatPat translation, "In this figure, a state in which the relationship between the vehicle position 50 and the cloud 60 is simulated when route guidance from the departure point 72 to the destination 75 is executed using the normal mode, which is neither the first mode M 1 nor the 2 mode M 2 described above, is shown. In the normal mode, in order to simulate the movement of the vehicle position (vehicle position information) 50 and the rain cloud (rain cloud position) 60 at the scheduled travel time 40 after an arbitrary time has elapsed from the departure time 30, the travel scheduled time 40 can be changed. The cloud 60 shown in the schematic diagram can be expressed as a darker color or a more conspicuous color as the cloud is thick, I. e., a portion with a high probability of precipitation, as well as a cloud distribution.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Fulger with the color coding of Kataoka, since a color coding allows for the user to easily distinguish between bad and good weather.
Claim 8 is substantially similar to claim 3 and is rejected via substantially the same arguments.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulger as applied to claims 1 and 6 above, and further in view of Shinto (US 20090005962 A1), hereinafter known as Shinto.
Regarding claim 4, Fulger does not teach the additional limitations of claim 4, but Shinto teaches the navigation system of claim 1, wherein the memory further comprising instructions that when executed by the processor cause the processor to query the user whether to display an alternative route based on the weather indicator.  (Shinto, ¶[0037], "The retrieving unit 102 retrieves an alternative route that is different from the route being displayed when an event occurs that makes it difficult for the mobile object to travel along the route being displayed. Such an event includes, for example, a case in which traffic congestion occurs on the route being displayed, a case in which a current position of the mobile object has deviated considerably from the route being displayed, and the like."; and Shinto, ¶[0039], "The control unit 103 causes the display unit 101 to display the retrieved alternative route. The control unit 103 causes the display unit 101 to display the retrieved alternative route superimposed on map data, for example.  [¶] [0040] The input unit 104, when an alternative route is displayed, receives an instruction input by a user indicating whether to switch the route to be displayed from the route currently being displayed to the alternative route. The input unit 104 receives a selection made by the user, for example, by displaying a selecting screen enabling the user to choose whether to use the alternative route on the display unit 101. Alternatively, configuration may be such that instruction is input by voice.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Fulger with the query of Shinto, since querying the user before changing the display ensures that the current route is visible until the user no longer needs it, which may improve safety.
Claim 9 is substantially similar to claim 4 and is rejected via substantially the same arguments.

Claim(s) 11 to 12 and 15 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulger in view of Zhang (US 20100161222 A1), hereinafter known as Zhang.
Regarding claim 11, Fulger teaches a navigation system for dynamically navigating around inclement weather for a recreational vehicle, the navigation system comprising:
a display screen; (Fulger, ¶[0035], "The apparatus, which may comprise a mobile device, may comprise an output device, for example a display and/or speaker, and the processing resource may be configured to provide the alert signal to the output device to provide an alert to a user.")
a processor; and (Fulger, ¶[0092], "The server 150 includes a processor 154 operatively connected to a memory 156. In operation, software stored in server memory 156 is read by the processor 154 to load software modules or other software components that enable the processor 154, to perform various processing or communication functions. In the embodiment of FIG. 1, the software modules comprise a weather impact modelling module 170 and a weather data processing module 172.")
memory comprising instructions that when executed by the processor cause the processor to: (Fulger, ¶[0092], "The server 150 includes a processor 154 operatively connected to a memory 156. In operation, software stored in server memory 156 is read by the processor 154 to load software modules or other software components that enable the processor 154, to perform various processing or communication functions. In the embodiment of FIG. 1, the software modules comprise a weather impact modelling module 170 and a weather data processing module 172.")
receive a destination from a user; (Fulger, ¶[0002] to ¶[0003], "Portable computing devices, for example Portable Navigation Devices (PNDs) that include GPS (Global Positioning System) signal reception and processing functionality are well known and are widely employed as in-car or other vehicle navigation systems.  [¶] The utility of such PNDs is manifested primarily in their ability to determine a route between a first location (usually a start or current location) and a second location (usually a destination). These locations can be input by a user of the device, by any of a wide variety of different methods, for example by postcode, street name and house number, previously stored "well known" destinations (such as famous locations, municipal locations (such as sports grounds or swimming baths) or other points of interest), and favourite or recently visited destinations.")
determine a travel route to the destination; (Fulger, abstract, "A navigation apparatus 200 comprises a processing resource 260 configured to: determine a route to a selected destination; obtain weather-related data; and modify speed data for a plurality of route segments in dependence on the weather-related data. For each route there is a respective classifier that classifies the road type for the route segment, and the processing resource is configured to modify the speed data for each route segment based on the weather-related data and the road type represented by the classifier for that route segment.")
obtain weather data of locations along the travel route; (Fulger, ¶[0010], "In a first aspect of the invention there is provided a navigation apparatus comprising a processing resource configured to determine a route to a selected destination, to obtain weather-related data and to modify speed data for a plurality of route segments in dependence on the weather-related data, wherein for each route segment there is a respective classifier that classifies the road type for the route segment, and the processing resource is configured to modify the speed data for each route segment based on the weather-related data and the road type represented by the classifier for that route segment.")
Fulger does not explicitly teach the final limitations of claim 1 but Zhang teaches the following: determine whether inclement weather is expected along the travel route based on the weather data; and determine, in response to determination that the inclement weather is expected, if an alterative route to the destination is available to avoid the inclement weather.  (Zhang, abstract, "A navigation system integrating weather information is disclosed, which includes a weather information module for storing regional weather information indicating different weather condition levels and a threshold value corresponding to one of the weather condition levels; an electronic map database for storing map information; a positioning module for receiving a positioning signal via a global positioning system; and a navigation module for planning out a driving route based on the map information and the regional weather information to avoid any region that has a weather condition level higher than the threshold value and providing a navigation message based on the planned driving route and the received positioning signal. A navigation method applicable to a navigation system integrating weather information is also provided."; and Zhang, ¶[0026], "The user may set a specific threshold value for each of the different types of weather information as classified by the classification module 202. For example, the user may set the level of extremely heavy rain as a threshold value and the level of mild typhoon as another threshold value. Based on these threshold values, the navigation module 50 will plan out a driving route that does not pass any region having a weather condition level higher than the extremely heavy rain level and the mild typhoon level, and provides a navigation message based on the planned driving route and the positioning signal provided by the positioning module 40.  With the classification module 202, the user may also preset the desired weather information types. For example, when driving in a tropical region, the user may classify the regional weather information into heavy rain information and typhoon information, so that the receiving module 60 only receives the heavy rain information and the typhoon information but not other regional weather information indicating heavy snow level.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Fulger with the alternative routes of Zhang, because using an alternative route may help avoid any safety issues that come with bad weather.
Claim 15 is substantially similar to claim 11 and is rejected via substantially the same arguments.
Regarding claim 12, Fulger in view of Zhang discloses the navigation system of claim 11, wherein the memory further comprising instructions that when executed by the processor cause the processor to:
display, in response to determination that the alternative route is available, the alternative route to the user; receive a request to set the alternative route to a new travel route; and (Fulger, ¶[0152], "At step 404, once the process has been repeated for each segment of the route, the processing module 260 determines an ETA at the final destination. The ETA may then be displayed to the user. In some modes of operation, a message, or icon or other feature is also output to the user indicating that the ETA has been modified due to adverse weather conditions.  The map display may indicate the intersection of the current route with the bad weather zone (which may, for example, be coloured red or any other suitable colour) plus the new route (which may be coloured differently to the existing route, for example coloured green)."; and Fulger, ¶[0155], "If the modified ETA for the selected route is determined to be later than the ETAs under normal conditions for the other routes by a predetermined margin (for example, the ETA is more than 5 minutes or 10 minutes later, or the expected time of travel is more than 5% or 10% later), then the processing module 260 performs the expected speed modification procedure for one or more of the other possible routes to determine the expected ETA for those other routes. If the weather-modified expected ETA for one of the other routes is earlier than for the selected route then the selected route may be replaced by that other route that has an expected ETA (dependent on any route restrictions specified by the user) or a message may be displayed to the user giving them the option to switch to that other route.")
navigate to the destination via the new travel route.  (Fulger, ¶[0154], "In normal operation the device 200a calculates many possible routes to a destination (depending on the destination and the number of routes available) and selects the fastest route (that route providing the earliest expected ETA). In one mode of operation, the device 200 determines other possible routes to the destination periodically, as the vehicle travels along the selected route, and determines the expected ETA and time of travel to the destination for each of those routes under normal conditions."; and Fulger, ¶[0228], "For example, in some embodiments, the processing module 260 excludes certain road types (e.g. minor roads), provides less weighting to such road types and/or downgrades such road types to a lower road type classification in route calculations if it is forecast that particular weather conditions may occur (for example, lying snow).  Thus, major roads may be favoured if there is, for example, lying snow in anticipation that major roads may be subject to better or faster maintenance (for example, road clearing). Thus, a vehicle may be routed away from minor roads to major roads in the case of actual or forecast snow even if the fastest route under normal conditions may be via minor roads.  Similarly, in the presence of snow or other such weather conditions, a route calculation may maintain a route on major roads even if a traffic jam is known to be present on major roads which, under normal weather conditions, would cause a rerouting to minor roads.")
Claim 16 is substantially similar to claim 12 and is rejected via substantially the same arguments.

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulger in view of Zhang as applied to claims 11 and 15 above, and further in view of Kieff (US 20110307168 A1), hereinafter known as Kieff, and Mahajan (US 20170248433 A1), hereinafter known as Mahajan.
Regarding claim 13, Fulger in view of Zhang does not teach the additional limitations of claim 13, but Kieff teaches the following: the navigation system of claim 11, wherein the memory further comprising instructions that when executed by the processor cause the processor to:
notify, in response to determining that the alternative route is unavailable, the user how much time the user has until expecting to experience the inclement weather; (Kieff, abstract, "A wireless phone navigation system that obtains and uses weather system data to alert and re-route a user around inclement weather located at a point on the user's navigated route, as predicted to be at a time in the future that the user would otherwise be expected to traverse that part of the navigated route. A weather polygon is drawn around a perimeter of a weather system obtained from current weather data. The weather polygon (or other shape) may be drawn based on configurable weather items to be avoided, e.g., rain, ice conditions, snow on ground, etc. The re-routing may be based on a prediction of a future position of a weather system with respect to where on a navigated route a user will be at that future time."; and Kieff, ¶[0013], "At best, conventional navigation systems require a user to select a desired fixed distance ahead on the route to have re-routed as a detour route. However, such conventional systems require the traveler to decide on their own how to detour around a weather system, e.g., a motorcyclist coming upon a sudden rain storm), or a traveler alerted to possible thunderstorms in the area for the next 4 hours, etc. The present inventors have appreciated that neither situation is ideal.")
query the user whether to seek lodging before experiencing inclement weather; (Kieff, ¶[0025], "The principles of the present invention can be implemented to alert a traveler to advise them to either continue to travel on a routed route, or even to seek shelter in the case of an immediately impending severe weather system.")
It would have been obvious to a person having ordinary skill in the art to combine the system of Fulger in view of Zhang with the notifications of Kieff, since notifying the driver to avoid inclement weather may improve the safety of the drive.
Fulger in view of Zhang does not teach the additional limitations of claim 13 but Mahajan teaches the following:
query the user whether to seek lodging before experiencing inclement weather; (Mahajan, ¶[0052], "As further shown in FIG. 4, process 400 may include receiving a request to modify the navigation information (block 450). For example, network device 240 may receive a request to stop at a particular location (e.g., a rest stop, restaurant, or gas station), to take a different route to the destination, to take a detour, to modify the destination, to stop at lodging, to avoid inclement weather, to avoid traffic, or the like. In some implementations, network device 240 may receive the request when a user of a navigation device and/or user device 210 requests to modify the navigation information via interaction with the navigation device and/or user device 210 (e.g., by using a user interface, a voice command, and/or a gesture command).")
determine, in response to a receipt of a response to seek lodging, one or more lodging locations; determine, in response to a receipt of a response to seek lodging, one or more lodging locations; display the one or more lodging locations; receive a response from the user indicating a lodging location selected from the one or more lodging locations; and determine a new route to the selected lodging location.  (Mahajan, ¶[0014], "As shown in FIG. 1C, the user devices may provide the rest area options for display via a user interface associated with the user devices. Users of the user devices may vote to stop at a particular rest area by selecting a particular rest area option (e.g., shown as “R1” through “R4”) from the displayed rest area options. Additionally, or alternatively, the users may input an alternative stop (e.g., a rest area option different from the displayed rest area options, such as a restaurant or a hotel) by inputting a name of the alternative stop via a text box and selecting the “Enter” button."; Mahajan, ¶[0019], "As shown by FIG. 1H, and by reference number 155, the lead navigation device may provide, for display, navigation information for navigating to rest area R2, based on the user of the lead navigation device selecting the “Navigate” button. As shown by reference number 160, the follow navigation device may provide, for display, navigation information for following vehicle V1 to rest area R2 based on the lead navigation device receiving a selection to navigate to rest area R2 and the user of the follow navigation device selecting the “Follow” button."; Mahajan, ¶[0052], "As further shown in FIG. 4, process 400 may include receiving a request to modify the navigation information (block 450). For example, network device 240 may receive a request to stop at a particular location (e.g., a rest stop, restaurant, or gas station), to take a different route to the destination, to take a detour, to modify the destination, to stop at lodging, to avoid inclement weather, to avoid traffic, or the like. In some implementations, network device 240 may receive the request when a user of a navigation device and/or user device 210 requests to modify the navigation information via interaction with the navigation device and/or user device 210 (e.g., by using a user interface, a voice command, and/or a gesture command)."; and Mahajan, ¶[0054], "As further shown in FIG. 4, process 400 may include receiving a request to modify the navigation information (block 450). For example, network device 240 may receive a request to stop at a particular location (e.g., a rest stop, restaurant, or gas station), to take a different route to the destination, to take a detour, to modify the destination, to stop at lodging, to avoid inclement weather, to avoid traffic, or the like. In some implementations, network device 240 may receive the request when a user of a navigation device and/or user device 210 requests to modify the navigation information via interaction with the navigation device and/or user device 210 (e.g., by using a user interface, a voice command, and/or a gesture command).")
It would have been obvious to a person having ordinary skill in the art to combine the system of Fulger in view of Zhang and Kieff with the lodging search of Mahajan, since routing to shelter during an emergency may improve the safety of the drive.
Claim 17 is substantially similar to claim 13 and is rejected via substantially the same arguments.

Claim(s) 14 to 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulger in view of Zhang as applied to claims 11 and 15 above, and further in view of Helmhold et al. (US 20160068123 A1), hereinafter known as Helmhold.
Regarding claim 14, Fulger in view of Zhang does not teach the additional limitations of claim 14 but Helmhold teaches the following: the navigation system of claim 11, wherein the memory further comprising instructions that when executed by the processor cause the processor to: query the user whether to notify someone that an expected arrival time has changed; receive a response from the user requesting to notify one or more contacts; and transmit, in response to a receipt of the response, a message to the one or more contacts.  (Helmhold, ¶[0081], "An application of mobile radio device 1 now makes it possible to convert certain data, such as arrival time, congestion information, remaining distance, destination and vehicle position, which are supplied by the infotainment system, into a text message. The application then provides the option to transmit this text message via different standardized communications mechanisms by way of mobile radio network 4. For example, this makes it possible to transmit the message “I will be arriving 10 minutes late and be there at 9:10 PM only. I am currently here car://<location>”, in that the user or driver simply pushes the appropriate button on his or her mobile radio device 1. In other words, text message 3 itself together with the location encoded as hyperlink or URL (current position of transmitting vehicle 10) is automatically generated from the corresponding data of infotainment system 7.")
Claim 18 is substantially similar to claim 14 and is rejected via substantially the same arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brulle-Drews (US 20050187714 A1) in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667    


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                            
October 17, 2022